ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because the prior art of record fails to teach or suggest an information processing apparatus comprising: at least one processor or circuit configured to perform operations of the following units; a detection method setting unit configured to set a detection method of a subject for the image; and an exposure determination unit configured to determine exposure based on a detection result obtained from the subject detection unit, wherein the detection method setting unit can set the detection method different for each of different regions in the image, based on information regarding a distance to a subject used in performing image capturing for obtaining the image, in combination with the other elements of the claim.  The closest prior art of record, Nakamura teaches setting a detection method, however, Nakamura fails to teach or suggest “wherein the detection method setting unit can set the detection method different for each of different regions in the image, based on information regarding a distance to a subject used in performing image capturing for obtaining the image” as currently claimed.
Claims 7-12 are allowable based on their dependence on claim 1.
Claim 13 is a method variant of claim 1 and is allowable for reasons similar to those of claim 1.
Claim 14 is a non-transitory computer-readable storage medium variant of claim 1 and is allowable for reasons similar to those of claim 1.
Claim 15 is a system variant of claim 1 and is allowable for reasons similar to those of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696